
	
		II
		111th CONGRESS
		1st Session
		S. 1640
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Wyden (for himself,
			 Mr. Cornyn, and Mr. Harkin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide coverage of intensive lifestyle treatment.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Take Back Your Health Act of
			 2009.
		2.Coverage of
			 intensive lifestyle treatment
			(a)Intensive
			 lifestyle treatment program
				(1)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
					(A)in subsection
			 (s)(2)—
						(i)in
			 subparagraph (DD) by striking and at the end;
						(ii)in
			 subparagraph (EE) by inserting and at the end; and
						(iii)by adding at
			 the end the following new subparagraph:
							
								(FF)items and
				services furnished under an intensive lifestyle treatment program (as defined
				in paragraph (hhh)(1)) to eligible beneficiaries (as defined in paragraph
				(hhh)(4));
								;
				and
						(B)by adding at the
			 end the following new subsection:
						(hhh)Intensive lifestyle treatment
		  program(1)The term
				intensive lifestyle treatment program means a physician-supervised
				program (as defined in paragraph (2)) that furnishes the items and services
				described in paragraph (3) intended to beneficially affect the progression of
				chronic diseases to eligible beneficiaries (as defined in paragraph
				(4)).
								(2)A program described in this paragraph
				is a program under which—
									(A)items and services under the program
				are delivered—
										(i)in a physician's office or
				clinic;
										(ii)in a hospital on an outpatient
				basis; or
										(iii)in other settings determined
				appropriate by the Secretary;
										(B)a physician (as defined in section
				1861(r)(1)) is immediately available and accessible for medical consultation
				and medical emergencies at all times items and services are being furnished
				under the program, except that, in the case of items and services furnished
				under such a program in a hospital, such availability shall be presumed;
									(C)individualized treatment is furnished
				under a written plan established and designed by a physician (as so defined) in
				advance of the start of the program and reviewed and signed by a physician
				every 60 days that describes—
										(i)the individual's diagnosis;
										(ii)the type, amount, frequency, and
				duration of the items and services furnished under the plan; and
										(iii)the goals set for the individual
				under the plan;
										(D)items and services may be provided in
				a series of 72 one-hour sessions (as defined in section 1848(b)(6)), up to 6
				sessions per day, over a period of 18 weeks, and may include group sessions
				with up to 15 other eligible beneficiaries; and
									(E)items and services may be
				provided—
										(i)by an intensive lifestyle
				team;
										(ii)under the direction of a physician
				(as so defined); and
										(iii)if determined appropriate by the
				Secretary, in the case of such items and services provided in underserved
				areas, by a physician assistant, nurse practitioner, or clinical nurse
				specialist as provided under State law.
										(3)The items and services described in
				this paragraph are—
									(A)exercise;
									(B)risk factor modification, including
				education, counseling, and behavioral intervention (to the extent such
				education, counseling, and behavioral intervention is closely related to the
				individual's care and treatment and is tailored to the individual's
				needs);
									(C)psychosocial assessment;
									(D)provider consultation;
									(E)care coordination;
									(F)medication management;
									(G)medical nutritional therapy;
									(H)tobacco cessation;
									(I)outcomes assessment; and
									(J)such other items and services as the
				Secretary determines appropriate, but only if such items and services
				are—
										(i)reasonable and necessary for the
				diagnosis or active treatment of the individual's condition;
										(ii)reasonably expected to improve or
				maintain the individual's condition and functional level; and
										(iii)furnished under such guidelines
				relating to the frequency and duration of such items and services as the
				Secretary shall establish, taking into account accepted norms of medical
				practice and the reasonable expectation of improvement of the
				individual.
										(4)The term eligible
				beneficiary means an individual who is entitled to, or enrolled for,
				benefits under part A and enrolled under this part and who has been diagnosed
				with 1 or more of the following conditions:
									(A)Coronary heart disease.
									(B)Type 2 diabetes.
									(C)Metabolic syndrome.
									(D)Prostate cancer.
									(E)Breast
				cancer.
									.
					(2)Payment for
			 intensive lifestyle treatment programs
					(A)Inclusion in
			 physicians' servicesSection 1848(j)(3) of the Social Security
			 Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(FF),
			 after (2)(EE)..
					(B)Conforming
			 amendmentSection 1848(b) of the Social Security Act (42 U.S.C.
			 1395w–4(b)) is amended by adding at the end the following new paragraph:
						
							(6)Treatment of
				intensive lifestyle treatment program
								(A)In
				generalIn the case of an intensive lifestyle treatment program
				described in section 1861(hhh)(2), the Secretary shall establish an aggregate
				payment for items and services furnished under such program (as described in
				section 1861(hhh)(3)) not to exceed the cost to the program under this title
				for a hospitalization for a similarly situated eligible beneficiary, subject to
				the limitation under subparagraph (C).
								(B)Payment
				scheduleThe Secretary shall—
									(i)make a payment to
				such a program in an amount that is equal to 50 percent of the amount
				established under subparagraph (A) upon completion of the initial consultation
				under the program; and
									(ii)subject to the
				limitation described in subparagraph (C), make a second payment to a program
				for the balance of the amount defined in subparagraph (A) upon completion of
				treatment under the program.
									(C)Limitation
									(i)In
				generalNotwithstanding the provisions of subparagraph (B), an
				intensive lifestyle treatment program shall not receive the payment described
				in subparagraph (B)(ii) unless it documents, upon the completion of the program
				by an eligible beneficiary, that services provided to such beneficiary under
				the program are beneficially affecting the progression of chronic disease or
				diseases in the beneficiary, as measured under clause (ii) with respect to 2 or
				more of the following measures:
										(I)Measures
				described in subclauses (I) through (V) of section 1861(eee)(4)(A)(ii).
										(II)High density
				lipoprotein.
										(III)Hemoglobin
				A1C.
										(IV)C-reactive
				protein.
										(V)Waist
				size.
										(VI)Elimination of
				cotinine level as evidence that the eligible beneficiary no longer uses
				tobacco.
										(VII)Prostate
				specific antigen or other prognostic biomarkers of prostate cancer.
										(VIII)Prognostic
				biomarkers of breast cancer.
										(ii)MeasurementThe
				Secretary shall determine the beneficial progression of chronic disease or
				diseases under clause (i), using the level of 2 or more of the measures
				described in subclause (i) before receiving services under such program and
				such levels after completion of treatment under the program—
										(I)by normalization
				(as defined by the Secretary); and
										(II)in the case
				of—
											(aa)measures
				described in subclauses (I) through (V), (VII), and (VIII), by at least 10
				percent reduction; or
											(bb)the measure
				described in subclause (VI), by elimination.
											(iii)Refund of
				payments or costs in certain circumstancesIn the case of an
				eligible beneficiary who, within 1 year of receiving an initial consultation
				under the program, receives any other treatment covered under part A or this
				part for any condition that relates to the initial diagnosis resulting in
				eligibility for the intensive lifestyle treatment program, except for a
				physician office visit for the purpose of making adjustments to medication
				prescribed to the eligible beneficiary, such program shall refund to the
				Secretary the lesser of—
										(I)any payments made
				under paragraph (B) for services provided to the eligible beneficiary under the
				program; or
										(II)the cost of such
				other treatment covered under part A or this part such condition.
										(D)Coverage of
				sessions
									(i)In
				generalItems and services provided under the program in a series
				of 72 one-hour sessions (as defined in clause (ii)), up to 6 sessions per day,
				over a period of 18 weeks shall, subject to the limitation under subparagraph
				(C), be eligible for the aggregate payment established under subparagraph
				(A).
									(ii)Definition of
				sessionEach of the services described in subparagraphs (A)
				through (J) of section 1861(hhh)(3), when furnished for 1 hour, is a separate
				session under an intensive lifestyle treatment
				program.
									.
					(b)Copayments for
			 intensive lifestyle treatment items and servicesSection
			 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
				(1)by striking
			 and before (W);
				(2)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 items and services furnished under an intensive lifestyle treatment program (as
			 defined in section 1861(hhh)(2)), the amount paid shall be 100 percent of the
			 lesser of the actual charge for the services or the amount determined under
			 section 1848(b)(6)(A).
				(c)Lifestyle
			 rewards programTitle XVIII of the Social Security Act is amended
			 by adding at the end the following new section:
				
					1899.Lifestyle
				Rewards Programs
						(a)EstablishmentThe
				Secretary shall establish a Lifestyle Rewards Program (in this section referred
				to as the program) for eligible beneficiaries (as defined in
				section 1861(s)(2)(hhh)(4)) who have successfully completed an intensive
				lifestyle treatment program (as defined in section 1861(hhh)(2)) and meet the
				requirements described in subsection (b).
						(b)RequirementsIn
				order to receive an award under the program, an eligible beneficiary
				must—
							(1)demonstrate that
				the program has beneficially affected the progression of chronic disease or
				diseases in the beneficiary upon completion of the program, as measured under
				clause (ii) of section 1848(b)(6)(C) with respect to 2 or more of the measures
				described in clause (i) of such section; and
							(2)during the 1 year
				period beginning on the date of an initial consultation under the lifestyle
				treatment program, receive no other treatment under part A or this part for any
				condition that relates to the initial diagnosis resulting in eligibility for
				the intensive lifestyle treatment program, except for a physician office visit
				for the purpose of making adjustments to medication prescribed to the eligible
				beneficiary.
							(c)Form of
				rewardThe Secretary shall make such award to eligible
				beneficiaries described in subsection (a) in such form and manner as the
				Secretary, by regulation, shall prescribe.
						(d)Amount of
				rewardThe amount of such award for each such eligible
				beneficiary shall be
				$200.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
			3.Sense of the
			 CongressIt is the sense of
			 the Congress that the services provided under a intensive lifestyle treatment
			 program (as defined in section 1861(hhh)(2) of the Social Security Act, as
			 added by section 2(a))—
			(1)would benefit individuals with chronic
			 diseases who are not enrolled in the Medicare Program under title XVIII of the
			 Social Security Act; and
			(2)should be covered by all public and private
			 payers.
			
